Citation Nr: 0311345	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-08 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.  He died in March 1998.  The appellant is his widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The appellant presented testimony at a personal hearing held 
by the undersigned Veterans Law Judge at the local RO in May 
2000.  

In November 2000, the Board remanded the case for additional 
development.  Subsequently, a September 2001 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The veteran died in March 1998 at the age of 78; the 
medical evidence of record demonstrates that the veteran died 
from congestive heart failure related to coronary artery 
disease.  

2.  The medical evidence does not establish that the 
veteran's service connected epilepsy either caused or 
contributed substantially or materially to cause his death; 
similarly, there is no medical evidence that congestive heart 
failure and/or coronary artery disease were incurred in or 
aggravated by service or that a cardiovascular disease was 
manifested to a compensable degree within the first post 
service year.  

3.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2002).

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
1110, 1310 (West 2002); 38 C.F.R. 3.303, 3.312 (2002).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. 
3500 and 3501 (West 2002); 38 C.F.R. 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law, in part, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified in the 
September 1998 statement of the case (SOC) of the laws and 
regulations pertaining to her claims.  This was sufficient 
for notification of the information and evidence necessary to 
substantiate the claims, and the appellant has been 
adequately informed as to the type of evidence that would 
help substantiate her claims. 

In November 2000, the Board remanded the case for additional 
development.  A VA medical opinion was obtained.  A September 
2001 supplemental statement of the case (SSOC) provided the 
appellant with the provisions of the VCAA and informed her of 
the type of evidence necessary to substantiate her claims.  
It specified what evidence and information was necessary for 
her to submit.  In January 2003, the Board obtained an 
opinion from a Veterans Health Administration (VHA) 
physician.  The appellant and her representative were 
provided a copy of the opinion and requested to submit 
additional argument or evidence in response.  In May 2003, 
her representative provided an informal hearing presentation.  
The appellant has not identified any additional evidence to 
be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand or additional development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Cause of the Veteran's Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2002).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1111, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran died in March 1998, at the age of 78, in a 
nursing home.  The certificate of death listed the immediate 
cause as congestive heart failure, due to or as a consequence 
of coronary heart disease.  

During his lifetime, the veteran was service connected for 
grand mal epilepsy, rated as 60 percent disabling since 
December 1955.  Neither the veteran's service medical records 
nor VA examinations conducted in January and July 1948 noted 
any heart or cardiovascular problems.  

A January 1956 statement from the Chief of Neurology at the 
VA Hospital in New York, New York, noted that the veteran a 
Grade II blowing murmur over the mitral area had been noted 
in June 1955, but that an electrocardiogram in May 1953 had 
been normal.

The appellant has contended that a symbiotic relationship 
existed between the veteran's service-connected grand mal 
seizures and his heart disease.  Alternatively, she has 
insinuated that the veteran's seizure disorder either caused 
or aggravated the veteran's heart disability.  

A December 1997 hospitalization report noted diagnoses of 
cerebrovascular disease with recurrent transient ischemic 
attacks; history of cerebrovascular accident with history of 
generalized seizure disorder; chronic ischemic 
cardiomyopathy; chronic congestive heart failure; chronic 
renal failure; diabetes mellitus type II; multi-infarct 
dementia; chronic atrial fibrillation; hypertension; chronic 
right pleural effusion status post pneumonia; methicillin-
resistant staphylococcus aureus; and conjunctivitis of the 
left eye.  

The veteran's former physician, B.L.Z., M.D., in a written 
statement, dated in May 2000, wrote that the veteran's 
"seizures could have adversely affected his heart 
condition."  An October 1990 report from Dr. Z. noted that 
the veteran had a history of endocarditis in 1980.  Atrial 
fibrillation was also noted by history.  A September 1996 
treatment note reported a history of endocarditis treated by 
antibiotics in 1983.

An opinion by a VA physician, dated in June 2001, noted that 
the veteran's recurrent seizures "may have some contribution 
if not primary cause of death".  However, in a statement 
dated in August 2001, that same physician wrote:

. . . The veteran's seizure disorder with 
increased episodes after age twenty did 
not contribute materially to the cause of 
this veteran's death.  The veteran died 
of macrovascular cardiac complications of 
his diabetes.  His seizure disorder had 
no contribution to his cardiovascular 
death.

In January 2003, the Board obtained a VHA opinion from a 
neurologist, E.B., M.D.  Dr. B. reviewed the claims folder, 
including the veteran's medical records beginning in service.  
Dr. B. stated that:

There is no known relationship between 
chronic epilepsy and heart disease.  The 
only known influence of seizures on the 
heart is the direct results of acute 
seizures.  When an individual with severe 
epilepsy has multiple seizures in a row 
("status epilepticus"), cardiac 
arrhythmias or pulmonary edema can 
result.  This risk is only present during 
or shortly after the episode of status.  
There is no evidence in the chart that 
this veteran ever experienced status 
epilepticus.  Convulsive epilepsy is also 
associated with sudden unexpected death 
in otherwise healthy individuals.  This 
phenomenon presumably results from either 
a fatal cardiac arrhythmia or respiratory 
failure originating in the brain, that 
occurs during or just after a seizure.  
The chart indicates that the veteran had 
not had a seizure since 1996, and he died 
after a long struggle with, and as a 
result of, multiple medical problems.

It is my expert opinion that neither the 
veteran's epilepsy, nor his antiseizure 
medication, caused or contributed in any 
way to his death from congestive heart 
failure and coronary artery disease in 
1998.

The medical evidence of record shows that the veteran died 
from congestive heart failure related to coronary artery 
disease.  The medical evidence does not establish that the 
veteran's service connected epilepsy either caused or 
contributed substantially or materially to cause his death.  
While some clinical evidence reflects that service-connected 
epilepsy may or could have contributed to the veteran's 
death, the preponderance of the competent evidence is against 
the appellant's claim.  In this respect, the Board finds the 
expert opinion provided by the neurologist to be very 
probative.  That opinion includes a longitudinal review of 
the record and a reasoned analysis of the conclusions 
reached.  Similarly, there is no medical evidence that 
congestive heart failure and/or coronary artery disease were 
present in service or related to service in any way.  A 
cardiovascular disease was not exhibited within the first 
post service year.  

Although the appellant contends that the veteran's heart 
condition was etiologically related to his service connected 
epilepsy, the Board notes that her opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Because the medical evidence of record does not support the 
appellant's contentions, and because her lay statements are 
not competent to establish the medical diagnosis or causation 
required to support the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The evidence is not in equipoise such 
that doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the appellant's claim for service connection for the 
cause of the veteran's death.

Entitlement to Chapter 35 Survivors'/Dependents' Educational 
Assistance

Educational Assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a child or surviving spouse 
of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power. 38 U.S.C.A. 
3500 and 3501 (West 1991); 38 C.F.R. 3.807 (2001).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Survivors'/Dependents' Educational Assistance on this basis.  
At the time of the veteran's death in March 1998, the 
disability rating of his only service connected disability 
was 60 percent.  Therefore, he was not in receipt of a total 
and permanent disability evaluation due to service-connected 
disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

